138 Nev., Advance Opinion 49-5
                          IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                    DONALD DOUGLAS EBY:                               No. 83299-COA
                    Appellant,
                    VS.

                   JOHNSTON LAW OFFIC.E, P.C.; BRAD                           FILE
                   M. JOHNSTON; AND LEANN E.
                   SCHUMANN,                                                  SEP 08 2022
                   Respondents.                                             ELIZABETH A. BROWN
                                                                         CLERK Qi='=.1J''REME COURT
                                                                         UY
                                                                               DEPU   CLERK




                              Appeal from a district court order striking a second amended
                   complaint and dismissing a tort action with prejudice.       Third Judicial
                   District Court, Lyon County; John Schlegelmilch, judge.
                               Affirmed in part, reversed in part, and remanded.


                   Donald Douglas Eby, Gardnerville,
                   in .Pro Se.

                   Santoro Whitmire, Ltd., and James E. Whitmire, Las Vegas,
                   for Respondents.




                   BEFORE THE COURT OF APPEALS, GIBBONS, C.J., TAO and BULLA,
                   JJ.



                                                   ()PINION

                   PER CURIAM:
                              In this opinion, we consider the extent to which a nonlawyer
                   agent who is granted authority over claims and litigation under a power of

COURT OF APPEALS
        OF
     NEVADA



                                                                                      0.101- ,28 ) o
(0) 1947E1
                   attorney pursuant to Nevada's Uniform Power of Attorney Act, as codified
                   in NRS Chapter 162A, may litigate a claim belonging to the principal.

                   Construing the statutory scheme in a manner consistent with long-standing
                   Nevada law prohibiting the unauthorized practice of law, we hold that a
                   nonlawyer agent operating under a power of attorney concerning claims and
                   litigation may not litigate an action in pro se in place of the principal or
                   otherwise engage in the practice of law on the principal's behalf; rather, our
                   statutes generally grant such an agent the same limited authority a client
                   has over claims and litigation in an attorney-client relationship.
                               Because th.e distri.ct court correctly determined below that
                   appellant's nonlawyer agent under a power of attorney was engaged in the
                   unauthorized practice of law, we affirrn its decision to strike the second
                   amended complaint prepared by the agent. But because the district court
                   proceeded to dismiss appellant's last remaining claim in the action with
                   prejudice without conducting the requisite analysis for imposing case-
                   concluding sanctions, we reverse that dismissal and remand this matter to
                   the district court for proceedings consistent with this opinion.
                                    FACTS AND PROCE.DURAL HISTORY
                               Appellant Donald Douglas Eby was convicted in April. 20.1.8 of
                   battery causing substantial bodily harm and sentenced to a term of
                   imprisonment for 1.2-48 months. Shortly after Eby's conviction, the victim
                   of the crime filed a tort action. against him in connection with the battery.
                   Eby retained respondents Johnston Law Office, P.C.; Brad M. Johnston;
                   and LeAn.n E. Schumann to defend against the suit, and he executed a
                   power of attorney giving them authority to settle the case, which they
                   ultimately did in October 2018 in the amount of $500,000.
                               In September 2020, Eby filed the underlying action in pro se
                   against respondents, asserting various causes of action, including legal.
COURT OF APPEALS
         OF
      NEVADA
                                                         2
(0) 194713
                     malpractice. Shortly thereafter, he filed a first amended complaint, adding
                     an additional claim and inore detailed allegations. He essentially claimed

                     that respondents could have obtained a more favorable resolution of the
                     case had they properly advised him on the law and proceeded wi.th
                     litigation. .H.e also vaguely alleged that respondents forced him to sign the
                     power of attorney granting them authority to settle.         These first two
                     pleadings were signed only in Eby's name.
                                 Respondents filed a motion to dismiss the first amended
                     complaint, arguing that Eby failed to state a claim under NRCP :12*(5).
                     Eby opposed the motion, again in papers signed only in his name. However,
                     prior to the scheduled hearing on the motion to dismiss, Eby filed a motion

                     requesting that the court permit Theodore Stevens, an inmate serving a life
                     sentence at Lovelock Correctional Center, to appear at the hearing on Eby's
                     behalf by audiovisual means. In the motion, Eby stated that, because he is
                     not a lawyer, has no legal training, and :is of limited education, he had been
                     relying on Stevens's assistance for preparing the legal filings in the case.
                     Eby further stated that he would not be able to argue his case alone before
                     the court and that he therefore required Stevens's assistance at the hearing.
                     The motion also included a signed declaration from Eby attesting to these

                     representations.   The di.strict court issued a written order denying the
                     motion, identifying Stevens as a "jailhouse lawyer" who "is not a licensed
                     attorney in the State of Nevada" and therefore "cannot represent [Eby]," as
                     "[a]ny representation would be the unauthorized practice of law."
                                 The district court proceeded to hold the hearing on respondents'
                     motion to dismiss, at which Eby appeared on his own behalf. Following
                     argument by the parties on the motion to dismiss and respondents' oral
                     motion for a more definite statement in the alternative, the court orally


COURT OF APPEALS
       OF
     NEVADA
                                                           3
(0) I 947B .41510.
                   ruled that it was dismissing the first amended complaint on the merits in
                   its entirety except to the extent Eby based his malpractice claim on the
                   allegation that respondents forced him to sign the power of attorney
                   concerning settlement. The court explained that it was granting Eby leave
                   to amend to provide a more definite statement on the power-of-attorney

                   allegation and that it would dismiss the action without prejudice if Eby
                   failed to file a second amended complaint within 30 days. The court further
                   admonished Eby that he would either need to hire an attorney or prepare
                   the pleading himself without the assistance of Stevens. Eby confirmed that
                   he understood the court's ruling, and he at no point disputed the
                   representations in his earlier motion that Stevens had been assisting in the
                   preparation of pleadings and papers on his behalf.
                               After the hearing, the district court issued a written order
                   disniissing the first amended complaint with prejudice under NRCP
                   12(b)(5), except for the malpractice claim, for which it was granting Eby

                   leave to amend to provide a more definite statement, thereby leaving the
                   merits of that claim unresolved.' The written order reflected the court's
                   oral ruling from the hearing in all respects except that it stated the action

                   would be dismissed with prejudice rather than without if Eby failed to
                   properly file an amended complaint within 30 days. Eby—through Stevens,
                   in violation of the court's admonitions—filed an objection to the content of
                   the written order, but he did not challenge the extent to which the order
                   provided that dismissal for failure to comply with it would be with prejudice.


                         "On appeal, Eby does not challenge the district court's decision to
                   dismiss all claims other than the malpractice claim with prejudice under
                   NRCP 12(3)(5). Thus, the issue is not before us. See Powell v. Liberty Mut.
                   Fire Ins. Co., 127 Nev. 156, 161 n.3, 252 P.3d 668, 672 n.3 (2011) (providing
                   that issues not raised on appeal are deemed waived).

COURT OF APPEALS
         OF
     NEVADA
                                                         4
(0) 1947ti
                          In light of what followed, the district court did not ultimately rule on this
                          objection.
                                        Eby, again through Stevens, proceeded to file a second amended
                          complaint on the last day of the 30-day period. The pleading purported to
                          substitute Stevens into the action as plaintiff in Eby's place, provided that

                          Stevens was proceeding on Eby's beh.alf as his attorney-in-fact under a
                          power of attorney pursuant to NRS 1.62A.470 and NRS 162A.560, and was
                          signed by Stevens in that capacity. The district court, before any response
                          to the pleading was filed a.nd without holding a hearing or addressing the
                          statutes relied upon by Eby/Stevens, entered a written order concluding
                          that Stevens was engaged in the unauthorized practice of law, striking all

                          d.ocuments authored by Stevens as fugitive documents—including the
                          second amended complaint—and dismissing the action with prejudice for
                          failure to comply with the court's prior order. This appeal followed.
                                                           ANAL YSIS
                                        On appeal, Eby primarily contends that Stevens had the
                          authority to represent him and litigate the underlying matter on his behalf
                          by virtue of the limited power of attorney he executed giving Stevens such
                          authority.    Specifically, Eby contends that NRS 162A.470 and NRS
                          162A.560 expressly allow for a principal to grant such authority to an
                          attorney-in-fact under a power of attorney.2    Eby also challenges the form



                                2 Eby  likewise contends that Stevens could bring the action himself
                          and/or on Eby's behalf under NRCP 17. See NRCP 17(a)(1)(G) (identifying
                          44
                             a party authorized by statute" as one who "may sue in [his or her] own
                             ame[ ] without joining the person for whose benefit the action is brought");
                          NRCP 17(b)(1) (providing that "[c]apacity to sue ... for an individual,
                          including one acting in a representative capacity, [is determined] by the law
                          of this state"). As this argument is wholly dependent on Eby's contention

COURT OF APPEALS
         OF
      NEVADA
                                                                5
(0) 1 947B    Ilagefil,
                   of the district court's dismissal, contending that it was inconsistent with the
                   court's oral ruling at the hearing on respondents' motion to dismiss, where
                   the court stated that .it would dismiss the action without prejudice if Eby
                   failed to properly file an amended complaint within 30 days. We address
                   each argument in turn.
                   An individual may not authorize a nonlawyer to litigate in pro se or practice
                   law on his or her behalf by virtue of a power of attorney
                               Because resolving the issue of whether Stevens was permitted
                   to litigate the underlying matter on Eby's behalf by virtue of the power of
                   attorney requires interpreting statutes and court rules, our review on this
                   point is de novo. Marquis & Au,rbach v. Eighth Judicial Dist. Court, 122
                   Nev. 1147, 1156, 146 P.3d 1130, 1136 (2006).
                               NRS Chapter 1.62A governs powers of attorney for financial
                   matters and healthcare decisions. A "[plower of attorney" is defined as "a
                   writing or other record that grants authority to an agent to act in the place
                   of the principal, whether or not the terrn 'power of attorney' is used."' NRS
                   162A.090. Nevada's Uniform Power of Attorney Act (UPOAA), enacted by
                   the Legislature in 2009, see 2009 Nev. Stat., ch. 64, §§ 1-56, at 174-98, is
                   codified within NRS Chapter 162A and sets forth the scope and operation
                   of powers of attorney for financial matters.4 See NRS 162A.200- .660. As


                   that Stevens was authorized to litigate the underlying case under NRS
                   Chapter 162A, we reject it for the reasons discussed herein.

                         3 NRS 162A.030 defines "[a]gent" as "a person granted authority to act
                   for a principal under a power of attorney, whether denominated an agent,
                   attorney-in-fact or otherwise."

                         4At   the same time, the Legislature enacted separate provisions
                   concerning powers of attorney for healthcare decisions. See 2009 Nev. Stat.,
                   ch. 64, §§ 57-73, at 198-207.
COURT OF APPEALS
          OF
      NEVADA
                                                         6
(0) 1 947 B    •
                         relevant to this appeal, NRS 162A.470, entitled "[c]onstruction of authority
                         generally," provides as follows:
                                     Except as otherwise provided in the power of
                                     attorney, by executing a power of attorney that
                                     incorporates by reference a subject described in
                                     NRS 1.62A.200 to 162A.660, inclusive, . . . a
                                     principal authorizes the agent to ... [d]emand,
                                     receive and obtain, by litigation or otherwise,
                                     money or another thing of value to which the
                                     principal is, may become or claims to be
                                     entitled . . . .
                         NRS 162A.470(1) (emphasis added). And one of the "subject[s] described in
                         NRS 162A.200 to 162A.660" is that found in NRS 162A.560, entitled
                         "[c]laims and litigation." Under that statute, unless otherwise stated, if a
                         power of attorney grants an agent "general authority with respect to claims
                         and litigation," the agent may "[a]ssert and maintain before a court . . . a
                         claim, claim for relief, [or] cause of action, ... including an action to
                         recover . . . damages sustained by the principal." NRS 162A.560(1).
                                     NRS 162A.560 proceeds to enumerate various other powers
                         granted to such an agent, including that the agent may "[b]ring an action to
                         determine adverse claims or intervene or otherwise participate in
                         litigation;" "[s]ubmit to alternative dispute resolution, settle, and propose
                         or accept a compromise;" and "appear for the principal, . . . verify pleadings,
                         seek appellate review, . . . contract and pay for the preparation and printing
                         of records and briefs, and receive, execute and file or deliver [any]
                         instrument in connection with the prosecution, settlement or defense of' a
                         claim or litigation." NRS 162A.560(2), (5), (6). Thus, the plain language of
                         the UPOAA allows a principal to grant considerable authority over the
                         litigation of his or her own causes of action to an agent under a power of
                         attorney.

COURT OF APPEALS
         OF
      NEVADA
                                                                7
(0) 194713    Alf#313,
                               However, it i.s well established that it is unlawful for a person
                   to practice law in Nevada unless that person is an "active member of the
                   State Bar of Nevada or otherwise authorized to practice law in this state
                   pursuant to the rules of the Supreme Court." NRS 7.285(1)(a);5 see SCR 77
                   ("No person may practice law as an officer of the courts in this state who is
                   not an active member of the state bar, unless authorized to practice subject
                   to [other Supreme Court Rules]."). And our supreme court has previously
                   noted that, "[a]lthough an individual is entitled to represent himself or
                   herself in the district court, no rule or statute permits a non-attorney to
                   represent any other person . . . in the district courts or in [the appellate]
                   court[s]." Guerin u. Guerin, 116 Nev. 210, 214, 993 P.2d 1256, 1258 (2000)
                   (citation omitted) (citing Salrnan u. Newell, 110 Nev. 1333, 1336, 885 P.2d
                   607, 608 (1994)).    The underlying purpose of this prohibition on the
                   unauthorized practice of law is "to ensure that the public is served by those
                   who h.ave demonstrated training and competence and who are subject to
                   regulation and discipline." In re Discipline of Lerner, 124 Nev. 1232, 1237,
                   197 P.3d 1067, 1072 (2008).
                               In Lerner, the supreme court held "that what constitutes the
                   practice of law must be determined. on a case-by-case basis, bearing in mind
                   the overarching principle that the practice of law is involved when the
                   activity requires the exercise of jud.gment in applying general legal
                   knowledge to a client's specific problem." Id. at 1234, 197 P.3d at 1069. And
                   here, Eby does not substantially dispute that Stevens—by advising Eby in
                   connection with the underlying action and preparing and submitting filings
                   therein on his behalf—was engaged in conduct that generally constitutes


                         51inder NRS 7.285(2), a person who engages in the unauthorized
                   practice of law may be charged with a criminal offense.

COURT OF APPEALS
         OF
      NEVADA
                                                        8
(0) I 947B
                   practicing law. Nor could he reasonably dispute this point, as Stevens's
                   actions in litigating th.e un.derlying case clearly amounted to such practice.
                   See id. at 1241, 197 P.3d at 1074 (recognizing that, even short of litigating
                   an action in court, the "exercise of professional judgment" and "evaluating
                     . . . claim, advising clients of the claim's merits, and negotiating the claim"
                   constitute the practice of law); 7 Am. Jur. 2d Attorneys at Law § 1 (2017)
                   C[The practice of law] embraces the preparation of pleadings and other
                   papers incident to actions . . . ."). Instead, Eby seems to contend that the
                   UPOAA allows a nonlawyer agent with a valid power of attorney concerning
                   claims and litigation to essentially step into the shoes of the principal and

                   litigate an action as if the principal were proceeding in pro se, or that it
                   simply authorizes such an agent to engage in the practice of law on the
                   principal's behalf. We disagree.
                               Although our appellate courts have not specifically addressed.

                   this i.ssue, the supreme court considered a similar issue in Martinez v.
                   Eighth Judicial District Court, 102 Nev. 561, 729 P.2d 487 (1986). In that
                   original writ proceeding, the court rejected the petitioner's argument that a
                   nonattorney agent could represent him in the district court under a statute
                   providing that a person claiming unemployment benefits could "be
                   represented [before a court] by counsel or other duly authorized agent." Id.
                   at 562, 729 P.2d at 488 (emphasis omitted) (quoting NRS 612.705(2) (1967)).
                   The court summarily determined that the statute did. not operate in the
                   manner suggested, as "only a licensed attorney may be duly authorized to
                   represent a client" in a court of law. id. (citing SCR 77 and NRS 7.285).
                   However, unlike the power-of-attorney statutes at issue in this case, the
                   statute addressed in Martinez did not purport to convey any sort of specific
                   authority concerning claims and litigation to an agent.


COURT OF APPEALS
        OF
     NEVADA
                                                          9
(0) 1947B
                                 With respect to the power-of-attorney statutes at issue here, the
                   only authority citing them is an unpublished order of dismissal from the

                   United States District Court for the District of Nevada. See Handley v.
                   Bank of Am., N.A., No. 2:10-cv-01644-RLH-PAL, 2010 WL 4607014, at *2
                   (D. Nev. Nov. 4, 2010). There, as here, a nonlawyer acting pursuant to a
                   power of attorney represented the plaintiff in a civil action. Id. at *1. The
                   defendants filed a motion. to dismiss the complaint, which the court granted,
                   concluding summarily that "[t]he power of attorney defined in NRS Chapter
                   162A does not circumvent NRS 7.285's prohibition on the unauthorized
                   practice of law." Id. at *2. The court further noted. that while "[the agent]
                   may be able to secure proper legal representation for Plaintiff pursuant to
                   Plaintiffs power of attorney," the agent could not "representH Plaintiff as
                   a so called attorney-in-fact."    Id. (citing NRS 162A.470).    Although the
                   analysis in its written order was cursory, for the reasons set forth below, we
                   agree with the Handley court's decision.
                                 Courts in other jurisdictions have addressed whether power-of-
                   attorney statutes like Nevada's can be used to circumvent the general
                   prohibition on the practice of law by nonlawyers in greater depth, including

                   the California Court of Appeal in Drake v. Superior Court, 26 Cal. Rptr. 2d
                   829 (Ct. App. 1994).6      The Drake court considered "whether the long-
                   standing, statutory prohibition against the practice of law by persons not
                   admitted. to the Bar has been abrogated by the more recently adopted




                         6 SeeIn re Foster, Bk. No. 11-17709-WRL, 2012 WL 6554718, at. *4, *5
                   (B.A.P. 9th Cir. Dec. 14, 2012) (noting that "[c]ase law is rather sparse on
                   the issue of whether an attorney-in-fact can sign a complaint or otherwise
                   appear on behalf of her principal" and that Drake is "[t]he leading California
                   case on this issue").

COURT OF APPEALS
          OF
       NEVADA
                                                         1.0
{.(1) 194711
                   Uniform Statutory Form Power of Attorney Act."7 Id. at 830. Specifically,
                   the court evaluated the broad powers conferred on an attorney-in-fact under
                   Cal. Civ. Code § 2494 (West 1993),8 id., a provision concerning claims and
                   litigation that was materially similar to NRS 162A.560. In Drake, Terry
                   Drake obtained a form power of attorney from two other individuals giving
                   him general authority over claims and litigation, which he used in an

                   attempt to appear in legal proceedings on their behalf. 26 Cal. Rptr. 2d at
                   831. When the lower court rejected these attempts, Drake petitioned the
                   court of appeal for a writ of mandate directing the lower court to allow him
                   to appear. Id.
                               The court of appeal denied Drake's petition, concluding that,
                   "despi.te [its] broad language, the Power of Attorney Act does not permit
                   attorneys in fact to engage in legal activities clothed only with a power of
                   attorney." Id. In so doing, the court first noted that, while principals under
                   a power of attorney may appear in pro se, an agent may not do so on their
                   behalf, as, "[b]y definition, one cannot appear in 'propria' persona for
                   another person." Id.




                         7 California's
                                      power-of-attorney law was a precursor to the current
                   uniform act. See Unif. .Power of Attorney Act § 404(2) (Unif. Law Comrn'n
                   2006) (repealing the Uniform Statutory Form Power of Attorney Act).
                   Nevertheless, its relevant provisions are sufficiently analogous to the
                   UPOAA as enacted in Nevada to inform our analysis here.

                         8This provision was later recodified without change as the current
                   Cal. Prob. Code § 4459 (West 2009). See 1994 Cal. Stat., ch. 307, §§ 9, 16,
                   at 1982-83, 2010-11.

                         9Appearing in pro se" is synonymous with appearing ,Li n propria
                   persona" and means to appear "[flor oneself; on one's own behalf; without a
                   lawyer." Pro Se, Black's Law Dictionary (11th ed. 2019).

COURT OF APPEALS
         OF
     NEVADA
                                                        11
(0) 19471i
                               The court went on to address Drake's contention that he could
                   essentially practice law on behalf of a principal under a power of attorney
                   that "expressly authorizes him to `[a]ssert and prosecute before a court . . . a
                   claim [or] cause of action,' ... '[b]ring an action to determine adverse
                   claims, intervene in litigation and act as amicus curiae,' . . . and 'appear for

                   [his principals] ... in connection with the prosecution, settlement or
                   defense of a claim or litigation.'    id. at 831-32 (alterations in original)
                   (quoting Cal. Civ. Code § 2494(a), (b), (e)). In rejecting this argument, the
                   court determined that accepting Drake's construction of the power-of-
                   attorney statutes would reach the absurd result of "sanction[ing] criminal
                   conduct" by allowing for "the unauthorized practice of law." Id. at 832. The
                   court relied on long-standing California law allowing for persons to
                   represent their own interests in court but prohibiting nonlawyers from
                   doing so on behalf of others, and it recognized the general legal distinction
                   between an attorney-in-fact under a power of attorney on the one hand, and

                   an attorney-at-law on. the other. Id. (providing "that a power of attorney is
                   not a vehicle which authorizes an attorney in fact to act as an attorney at
                   law," as holding otherwise would "relegate[ the prohibition on the
                   unauthorized practice of law] to contempt by any layman who secured from
                   his principal an ordinary power of attorney, for the purpose of representing
                   him in pending litigation" (internal quotation marks omitted)); see Attorney,
                   Black's Law Dictionary (11th ed. 201.9) (distinguishing between an
                   "attorney-in-fact" as an agent "designated to transact business for another"
                   and an "attorney-at-law" as "[s]omeone who practices law").
                               The rationale of the Drake court is persuasive, and we adopt a
                   similar approach in concluding that a nonlawyer agent with a power of
                   attorney concerning claims and litigation is not authorized to appear in a


COURT OF APPEALS
         OF
     NEvADA
                                                         12
(0) 194/13
                   pro-se capacity in place of the principal. or practice law on the principal's
                   behalf. In line with .Drake, we conclude that Stevens, by definition, cannot

                   appear in pro se on Eby's behalf; only Eby may do so. See 26 Cal. Rptr. 2d
                   at 831; see also SCR 44. Moreover, the Nevada provisions relied upon by
                   Eby in arguing that Stevens could advocate for him in a representative
                   capacity are sufficiently similar to the California statute addressed in Drake
                   that the Drake court's reasoning applies with equal force here. Compare 26
                   Cal. Rptr. 2d at 831-32 (discussing the former Cal. Civ. Code § 2494), with
                   NRS 162A.470, .560 (granting agents similar authority under a power of
                   attorney concerning claims and litigation).         For example, both states'
                   statutes   expressly   authorize   an      agent   to,   arnong   other   things,
                   "[aissert . . . before a court . . . a claim, claim for relief, [or] cause of
                   action . . . to recover. . damages sustained by the principal," "[Wring an
                   action to determine adverse claims," and "appear for the principal" with
                   respect to claims and. litigation. Cornpare NRS 162A.560(1)-(2), (6), with,
                   Cal. Prob. Code § 4459(a)-(b), (e) (West 2009).
                               Like the Drake court noted in its application of California's
                   materially similar law, we find no support in the UPOAA for the notion that

                   the   Nevada   Legislature intended to supplant well-established law
                   prohibiting the unauthorized practice of law. See NRS 162A.380 ("Unless
                   displaced by a provision of NRS 162A.200 to 162A.660, inclusive, the
                   principles of law and equity supplement NRS 162A.200 to 162A.660,
                   inclusive."); In re CityCenter Constr. & Lien Master Litig., 129 Nev. 669,
                   677, 310 P.3d 574, 580 (2013) ("Whenever possible, we will interpret a rule
                   or statute in harmony with other rules or statutes." (alteration and internal.
                   quotation marks omitted)); cf. .Drake, 26 Cal. Rptr. 2d at 832 ("[T]he
                   authority of attorneys in fact under section 2494 is restricted—it is subject


COURT OF APPEALS
         OF
      NEVADA
                                                        1.3
1.0) 1947F1
                   to conditions of fact and law that exist outside this chapter." (internal
                   quotation marks omitted)). :indeed, interpreting the statutes in the manner
                   Eby suggests would reach the absurd result of "sanction[ing] criminal
                   conduct" by allowing nonlawyers to engage in "the unauthorized practice of
                   law." Drake, 26 Cal. Rptr. 2d at 832; see also NRS 7.285; .Platte River Ins.

                   Co. v. Jackson, 137 Nev., Adv. Op. 82, 500 P.3d 1257, 1262 (2021) ("We
                   strive to the extent possible to interpret a statute in a matter that avoids
                   unreasonable or absurd results unintended by the Legislature." (alteration
                   and internal quotation marks omitted)). And although the UPOAA provides
                   a principal the ability to grant broad authority over claims and litigation to
                   an agent, the powers enumerated in the statutes do not specifically
                   contemplate the practice of law and instead indicate that such authority is
                            1°


                                 For example, NRS 162A.560(6) provides that an agent may
                   -verify pleadings" and "contract and pay for the preparation . . . of records
                   and briefs." But it does not provide that the agent may actually prepare
                   such documents himself or argue in support of them in court.         See Doe
                   Dancer I v. La Fuente, Inc., 137 Nev. 20, 34, 4.81 P.3d 860, 873 (2021)
                   (acknowledging "the canon of construction 'expressio unius est exclusio
                   alterius," meaning "the expressi.on of one thing is the exclusion of another"
                   (internal quotation marks omitted)); see also Drake, 26 Cal. Rptr. 2d at 832
                   (employing similar reasoning under identical statutory language). And the
                   UPOAA expressly grants an agent the ability to "[d]o any lawful act with



                         loAn agent who is also a duly licensed attorney would of course have
                   the authority to practice law on the principal's behalf, but it would be the
                   agent's law license—not the power of attorney—that would give rise to such
                   authority.

COURT OF APPEALS
         OF
      NEVADA
                                                        1.4
(0) 19,I7B
                   respect to the subject [of the power of attorney]," NRS 1.62A.470(10)
                   (emphasis added), which of course does not include the unlawful practice of
                   law." See Drake, 26 Cal. Rptr. 2d at 833 (applying a materially similar
                   provision of the California statute in concluding that a nonlawyer agent
                   may not engage in the unauthorized practice of law).
                               Courts in multiple other jurisdictions have addressed this issue
                   and reached similar conclusions. See, e.g., Johns v. County of San Diego,
                   114 F.3d 874, 876 (9th Cir. 1997); Weber v. Garza, 570 F.2d 511, 514 (5th
                   Cir. 1978); Christiansen v. Melinda, 857 P.2d 345, 346-49 (Alaska 1993);
                   Jones v. Brooks, 97 A.3d 97, 103-04 (D.C. 2014); In re Conservatorship of
                   Riebel, 625 N.W.2d 480, 481-83 (Minn. 2001); Kohlman v. W. Pa. Hosp., 652
                   A.2d 849, 850-52 (Pa. Super. Ct. 1994). Thus, consistent with the foregoing,

                   and contrary to Eby's reading of the statutes, we conclude the UPOAA is
                   better understood as allowing a principal to grant an agent the authority
                   over claims and litigation the principal would have as a client in an.
                   attorney-client relationship. See Christiansen, 857 P.2d at 349 (concluding
                   that the "powers [enumerated in Alaska's similar power-of-attorney law]
                   are best characterized as authorizing the agent to act as the client in an

                   attorney-client relationship"); accord Jones, 97 A.3d at 103; Riebel, 625


                         11 While the language in NRS 162A.560(6) providing that an agent
                   may "appear for the principal" is seemingly broad enough to allow a
                   nonlawyer agent to do what Stevens did in this case, in light of our analysis
                   herein, we construe NRS 162A.560 to mean that an agent may appear for
                   the principal in any manner otherwise consistent with law. This does not
                   include appearing in a purportedly pro-se capacity on behalf of the principal
                   or as an unlicensed legal practitioner but may include appearing through
                   counsel or testifying on the principal's behalf. Compare NRS 162A.560(4)
                   (providing that an agent may "consent to examination and bind the
                   principal in litigation"), with Cal. Prob. Code § 4459(c)(2) (providing an
                   agent similar authority).

COURT OF APPEALS
        OF
     NEVADA
                                                        15
(n) 1947B
                      N.W.2d at 482; Kohltnan, 652 A.2d at 852. On this point, we note that the
                      powers set forth in NRS 162A.560, which generally encompass bringing an
                      action, submitting to alternative dispute resolution, seeking appellate
                      review, and settling a claim or otherwise concluding an action or satisfying
                      a judgment, are consistent with those decisions that are reserved to a client
                      und.er the Nevada Rules of Professional Conduct. See RPC 1.2(a) (providing
                      that, "[s]ubject to [certain exceptions], a lawyer shall abide by a client's
                      decision concerning the objectives of representation," including the
                      "decision whether to settle a matter"); cf. Kohlman, 652 A.2d at 852 (noting
                      that "the decisions whether to prosecute, defend, settle, or arbitrate a claim
                      belong to the client, not to the attorney," and that "[t]he agent, therefore,
                      while lacking authority to litigate pro se in his or her principal's stead,
                      creates and controls the attorney-client relationship as fully as if he or she
                      were the principal").
                                   By read.ing the statutes in this way, we construe them
                      con.sistently with existing Nevada law prohibiting the unauthorized
                      practice of law, see Cityeenter, 1.29 Nev. at 677, 310 P.U. at 580, and avoid
                      a construction that would allow laymen to easily circumvent the same
                      through the use of a power of attorney, see Drake, 26 Cal. Rptr. 2d at 832.
                      We therefore reject Eby's arguments and hold that a nonlawyer agent under
                      a power of attorney is not entitled to appear in pro se in place of the principal
                      or engage in the practice of law on the principal's behalf. Accordingly, Eby.
                      has failed to demonstrate that reversal is warranted on this point, and we
                      affirm the district court's order insofar as it struck Eby's second amended
                      complaint.




COURT OF APPEALS
        OF
     NEVADA
                                                             16
00) 15,47B .4gigt.,
                       The district court plainly erred by imposing a case-concluding sanction
                       without conducting the requisite analysis
                                    We turn now to .Eby's remaining argument on appeal, which is
                       that the district court's decision to dismiss his malpractice claim with
                       prejudice was inconsistent with the court's oral pronouncement at the
                       hearing on respondents' motion to dismiss that it would dismiss the case
                       without prejudice if Eby failed to properly file an amended complaint within
                       30 days.   Thus, he contends that the district court actually intended to
                       dismiss the case without prejudice and that this court should reverse the
                       dismissal on that ground. But this argument fails, as the written order
                       granting Eby leave to amend plainly stated that the court would dismiss
                       the case with prejudice, and written orders control over conflicting
                       statements made at a hearing. Kirsch v. Traber, 1.34 Nev. 163, 1.68 n.3, 414,
                       P.3d 818, 822 n.3 (2018). Moreover, Eby failed to properly raise this issue
                       before the district court and has therefore waived it. See Old Aztec Mine,
                       inc. v. Brown, 97 Nev. 49, 52-53, 623 P.2d 981, 983-84 (1981) (concluding
                       that appellant waived i.ts challenge to an alleged oversight in the district
                       court's order, as "[i]t was incumbent upon the appellant to direct the trial
                       court's attention to its asserted omission," but it failed to do so).
                                   Because we generally decline to reach issues not properly raised
                       by the parties, our analysis concerning the form of the district court's order
                       dismissing Eby's malpractice claim would normally end here. See Senjab v.
                       Alhulaibi, 1.37 Nev., Adv. Op. 64, 497 .P.3d 618, 619 (2021.); Hung v. Genting
                       Berhad, 138 Nev., Adv. Op, 50, 513 P.3d 1285, 1288 (Ct. App. 2022). But
                       our "ability . . . to consider relevant issues sua sponte in order to prevent
                       plain error is well established." .Bradley v. Romeo, 1.02 Nev. 103, 1.05, 716
                       P.2d 227, 228 (1986) (characterizing "plain error" as occurring where
                       "clearly controlling [law] was not applied by the trial court"). And because
COURT OF APPEALS

        OF
     NEVADA
                                                              17
(0) 1947B    447Atx,
                      the district court plainly erred by dismissing Eby's last remaining claim
                      with prejudice without conducting the analysis required for imposing case-
                      concluding sanctions under the seminal case of Young v. Johnny Ribeiro
                      Building, Inc., 106 Nev_ 88, 787 P_2d 777 (1.990), and its progeny, we address
                      this issue and reverse the district court's order dismissing Eby's malpractice
                      claim. See Fox v. Warren, Nos. 80668 & 81212, 2021 WL 4205697, at *1 n.1
                      (Nev. Sept. 1.5, 2021) (Order of Reversal and Remand) (reaching the sarne
                      issue sua sponte and noting that "Mlle imposition of case-concluding
                      sanctions without an analysis under the Young factors is plain error
                      because it contradicts controlling law").
                                  In Young, our supreme court recognized that, in addition to
                      specific sanctioning authority provided by law, "courts have inherent

                      equitable   powers   to   dismiss    actions   or   enter   default   judgments
                      for ... abusive litigation practices."     106 Nev. at 92, 787 P.2d. at 779
                      (omission in original) (internal quotation marks omitted). Such sanctions
                      are generally reviewed for an abuse of discretion on appeal, but the Young
                      court held "that a somewhat heightened standard of review" applies when
                      the sanction is dismissal with prejudice. Id. This is because "dismissal with
                      prejudice is a harsh remedy to be utilized only in extreme situations," which
                      a court must weigh against the policy favoring disposition of cases on their
                      merits. Moore v. Cherry, 90 Nev. 390, 393, 528 P.2d 1018, 1021 (1974). And
                      "while dismissal need not be preceded by other less severe sanctions, it
                      should be imposed only after thoughtful consideration of all the factors
                      involved in a particular case."     Young, 106 Nev. at 92, 787 P.2d at 780.
                      Finally, Young required that trial courts support every order of dismissal
                      with prejudice as a discovery sanction with "an express, careful and
                      preferably written explanation of the court's analysis of [a nonexhaustive


COURT OF APPEALS
        OF
     NEVADA
                                                            18
(0) 19476    ..41D.
                       list of] perti.nent factors," including, among others, "the degree of willfulness
                       of the offending party, the extent to which the non-offendi.ng party would be
                       prejudiced by a lesser sanction, ... [and] the feasibility and fairness of
                       alternative, less severe sanctions." ld. at 93, 787 P.2d at 780.
                                   Although Young concerned sanctions for discovery abuses, our
                       supreme court has recognized its general applicability beyond this context
                       in situations in. which a court issues a case-terminating sanction in response
                       to a party's conduct in litigation. See Rish v. Simao, 132 Nev. 189, 198, 368
                       P.3d 1203, 1.210 (2016) (applying the heightened stand.ard of review for
                       case-concluding sanctions where the district court struck appellant's
                       answer, entered a default, and conducted a prove-up hearing after
                       appellant's counsel violated a pretrial order); Lane v. Allstate Ins. Co., 114
                       Nev. 1176, 1181, 969 P.2d 938, 941 (1.998) (reaffirrning the applicability of
                       Young's heightened standard of review to cases involving "abusive litigation
                       practices"); see also Fox; Nos. 80668 & 81212, 2021 WI, 4205697, at *2
                       (reversing and remanding where the district court failed to weigh the Young
                       factors when it dismissed appellant's complaint with prejudice after finding
                       that appellant engaged in misconduct by impermissibly influencing
                       witnesses and that appel.l.ant was vexatious). Indeed, the supreme court
                       has noted that, even where the circumstances of an action ending in case-
                       terminating sanctions are procedurally and factually distinct from those
                       addressed in Young, it is "[t]he magnitude of the sanction [that] brings the
                       action under the purview of Young." Cliamberland v. Labarbera, 110 Nev.
                       701, 704.-05, 877 P.2d 523, 525 (1.994); see Bahena v. Goodyear Tire &
                       Ru,hber Co., 126 Nev. 606, 615 n.6, 245 P.3d 1182, 1.188 n.6 (2010) (defining
                       case-concluding sanctions as occurring in "cases in which the complaint is
                       dismissed or the answer is stricken as to both liability and damages"); see


COURT OF APPEALS
        OF
     NEVADA
                                                              19
(0) 1947B    4jEiYso
                   also Francis v. Wynn Las Vegas, LLC, 127 Nev. 657, 664 n.2, 262 P.3d 705,
                   710 n.2 (2011) (recognizing that a dismissal without prejudice does not
                   implicate Young).
                                Here, particularly in light of the district court's change of
                   position concerning the form of dismissal (i.e., without prejudice to with
                   prejudice) from the time of the hearing on respondents' motion to dismiss to
                   the entry of the resulting written order directing a more definite statement
                   of the malpractice claim, it is not entirely clear why the district court
                   determined that dismissal with prejudice would be appropriate if Eby failed
                   to comply with the order within 30 days. Nevertheless, regardless of the
                   rationale, the district court's decision to dismiss the action with prejudice
                   after Eby failed to timely file a proper amended complaint amounted to a
                   case-concluding sanction fbr Eby's failure to comply with a court order. See
                   Rish, 1.32 Nev. at 1.98, 368 P.3d at 1210; Bahena, 126 Nev. at 615 n.6, 245
                   .P.3d at 1188 n.6. Indeed, NRCP 12(e) states that, "[W the court orders a
                   more definite statement and the order is not obeyed within . . . the time the
                   court sets, the court may strike the pleading or issue any other appropriate
                   order." And federal cases applying the identical 'Federal Rule of Civil
                   Procedure 12(e) have characterized the court's options in this regard as
                   "sanctions" fbr noncompliance with the court's order directing a more
                   definite statement.'2    See, e.g., Chennareddy v. Dodaro, 282 F.R.D. 9, 14.
                   (D.D.C. 2012) ("A party must comply with a district court order granting a



                         12"Federal  decisions involving the Federal Rules of Civil Procedure
                   provide persuasive authority fbr Nevada appellate courts considering the
                   Nevada Rules of Civil Procedure." Venetian Casino Resort, LLC v. Eighth
                   Judicial Dist. Court, 1.36 Nev. 221., 225 n.7, 467 P.3d 1, 5 n_7 (Ct. App. 2020)
                   (alteration and internal. quotation marks omitted).
COURT OF APPEALS
         oF
      NEVADA
                                                         20
(0) 194713
                   motion for a more definite statement under Federal Rule 12(e) or run the
                   risk of possible sancti.ons." (internal quotation marks omitted)).
                               Thus, although NRCP 12(e) broadly contemplates dismissal for
                   noncompliance in appropriate situations, our district courts must carefully
                   consider the circumstances of each case when fashioning an appropriate
                   sanction under the rule. See Young, 1.06 Nev. at 92-93, 787 P.2d at 779-80;
                   Moore, 90 Nev. at 393, 528 1?.2d. at 1021; 5C Charles Alan Wright, Arthur
                   R. Miller & A. Benjamin Spencer, Federal Practice and Procedure § 1379
                   (3d ed. Supp. 2022) ("The language 'any other appropriate order,' in the text
                   of Rule 12(e), permits a variety of sanctions that stand midway between the
                   harsh course of dismissal and the relatively benign punishment of repeating
                   the order for a more definite statement."). In the words of one federal court
                   of appeals, "[w]hile it is true that [Rule 12(e)] confers power upon a court to
                   dismiss a claim for failure to amend the pleadings as directed, it is a power
                   which is n.ot to be exercised lightly, for it forecloses inquiry into the merits
                   of the action." Schaedler v. .Reading Eagle Publ'n, Inc., 370 F.2d 795, 797-
                   98 (3d Cir. 1967) (footnote onfitted).      And "[t]he draconian remedy of
                   dismissal of the action should be invoked only as a last resort and not on
                   the first evidence of inability of an inarticulate plaintiff to satisfy the
                   requirements of the court." Id. at 799.
                               Given the foregoing, although some of the specific factors
                   identified in Young pertain to discovery abuses and are inapplicable to the
                   circumstances of this case, see 106 Nev. at 93, 787 P.2d at 780, the district
                   court was nonetheless required to support and explain its decision to
                   dismiss the underlying action with prejudice by analyzing the pertinent
                   factors, particularly "the willfulness or culpability of the offending party,
                   the prejudice to the non-offendi ng party caused by the [offending party's


COURT OF APPEALS
          OF
       NEVADA
                                                         21
(Li) 194 itt
                        conduct], and the feasibility and fairness of alternative, less severe
                        sanctions," see MD.B Trucking, L.LC v. Versa Prods. Co., 136 Nev. 626, 631-
                        32, 475 P.3d 397, 403 (2020) (internal quotation marks ornitted) (identifying
                        these as the "[e]ssential[ ]" Young factors); see also Chennareddy, 282 F.R.D.
                        at 14. ("The court should strike an indefinite pleading without leave to
                        replead only when the judge is satisfied that the pleader cannot or will not
                        serve a pleading that will enable the opposing party to respond." (internal

                        quotation marks omitted)); 5C Charles Alan Wright & Arthur R. Miller,
                        Federal Practice and Procedure § 1379 (3d ed. 2004) (providing that, "unless
                        the moving party is prejud.iced by the pleader's noncompliance [with an
                        order directing a more definite statement], dismissal usually will not be
                        granted"). Requiring such an analysis under these circumstances "not only
                        facilitates appellate review, but a.lso impresses upon th.e district court the
                        severity of [the] sanction." Chamberland, 110 Nev. at 705, 877 P.2d at 525.
                        We therefore reverse the d.istrict court's order dismissing Eby's malpractice
                        claim with prejudice, and we remand this matter for further• proceedings
                        consistent with this opinion.
                                                        CONCLUSION
                                    Despite the broad authority granted und.er the UPOAA, a
                        nonlawyer agent operating under a power of attorney concerning claims and
                        litigation may not litigate an action in pro se in place of the principal or
                        otherwise engage in the practice of law on the principal's behalf.       The
                        d.i.strict court therefore correctly concluded that Eby's nonlawyer agent was
                        engaged in the unauthorized practice of law, and we affirm its decision to
                        strike the second amended complaint on that ground.         But because the
                        district court dismissed the remaining malpractice claim with prejudice
                        without conducting the analysis required under Young v. Johnny Ribeiro

                        Building, Inc., 1.06 Nev. 88 787 P.2d 777 (1990), and its progeny, we reverse
COURT OF APPEALS
         OF
      NEVADA
                                                             22
IV) 194113    .01gtO.
                    that dismissal and remand for further proceedings consistent with this
                    opinlon.



                                                                               ,   C.J.




                                                    Tao




                                                    Bulla
                                                          4 ,000a=zumzzazst.




COURT OF APPEALS
       OF
    NEVADA
                                                     23
(0) 19478 4400. ,